Citation Nr: 0534784	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-24 437	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post right ankle sprain, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a stress fracture of the right tibia.

4.  Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to June 
1996.  She also had several years of additional, but as yet 
unverified, service in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The decision below addresses the claim for a higher rating 
for the right ankle disability.  The remaining claims are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


FINDING OF FACT

As a result of her right ankle disability, the veteran 
experiences chronic pain and has marked limitation of motion.


CONCLUSION OF LAW

The criteria are met for a 20 percent rating for status post 
right ankle sprain.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic 
Code 5271 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to an increased disability rating for status 
post right ankle sprain, currently evaluated as 10 percent 
disabling.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA eliminated 
the requirement of submitting a well-grounded claim and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance if there is no reasonable possibility that 
it would aid in substantiating the claim.  Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The Board has determined that the evidence and information 
currently of record supports a complete grant of the benefit 
requested.  So no further notice and/or development is 
required to comply with the VCAA or its implementing 
regulations because it would be inconsequential.  Thus, the 
Board will address the merits of the veteran's claim for an 
increased rating.  

Pertinent laws and regulations

Increased disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.



When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 5271.  Under 
this code, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle and a 20 percent rating is 
assigned for marked limitation of motion of the ankle.  38 
C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

Normal range of ankle motion is from zero to 20 degrees of 
dorsiflexion and from zero to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Analysis

Based on a review of the medical evidence of record, the 
Board finds the current 10 percent rating insufficient to 
compensate the veteran for the level of functional impairment 
from her right ankle disability.  The results of her May 2002 
VA compensation examination show she had only 5 degrees of 
dorsiflexion in this ankle and 30 degrees of plantar flexion, 
with pain in both directions.  Objectively, this represents 
only 25 percent (i.e., only one fourth) of the normal range 
of motion in dorsiflexion and only 67 percent of the normal 
range of motion in plantar flexion.  Her range of motion 
during the July 2002 VA compensation examination was even 
worse; she had 0 degrees (meaning absolutely no) dorsiflexion 
and only 25 degrees of plantar flexion.  So, objectively, 
this represents 0 percent normal range of dorsiflexion and 
only 55 percent normal range of plantar flexion.

As noted above, the application of 38 C.F.R. §§ 4.40 and 4.45 
warrants consideration of any additional functional loss due 
to pain, or any weakened movement, premature/excess 
fatigability, incoordination, or pain on movement of the 
ankle joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Here, the May 2002 VA examiner indicated that, in regards to 
DeLuca, the veteran had pain and weakness in her right ankle, 
with pain being the predominant issue.  The July 2002 VA 
examiner also noted that pain and lack of endurance limited 
the veteran's right ankle functioning.

These objective clinical findings indicate the veteran 
experiences chronic pain in her right ankle (with weakness 
and lack of endurance), and that she has marked limitation of 
motion - which, in turn, means she is entitled to a higher 
20 percent rating under Diagnostic Code 5271.  This is the 
highest schedular evaluation assignable under this code.  
Ankylosis of the right ankle has not been shown so as to 
warrant an even higher evaluation under Code 5270 or 5272.  
See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992), both indicating 
that ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable.  Although the 
veteran has marked limitation of motion, she still has some 
measurable range of motion.

Accordingly, the Board concludes that based on the 
aforementioned evidence, the veteran's right ankle disability 
picture more nearly approximates the criteria for a higher 20 
percent rating.  So this rating must be assigned.  38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5271.


ORDER

A higher 20 percent rating is granted for status post right 
ankle sprain, subject to the applicable laws and regulations 
concerning the payment of VA monetary benefits.  


REMAND

2.  Entitlement to an increased (compensable) rating for 
maxillary sinusitis.  

3.  Entitlement to an increased (compensable) rating for 
stress fracture of the right tibia.

4.  Entitlement to service connection for asthma.  

Reasons for remand

VA examination 

The record reflects that the veteran was last examined for 
sinusitis in May 2002, when she had no active sinus 
infection.  The representative has requested that the veteran 
receive another VA examination to determine the current 
extent of her sinus condition.  See Informal Hearing 
Presentation, dated in November 2005, page 2.  The Board 
agrees that another examination is warranted, especially 
since that May 2002 evaluation was more than 31/2 years ago.  
See e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
[Court determined that Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating]; see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) [where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination].  

The representative also has requested that the veteran be 
afforded another VA examination to assess the current 
severity of her stress fracture of the right tibia.  
Concerning this, the Board notes that the veteran's service-
connected right tibia disability is evaluated as 
noncompensably disabling under Diagnostic Code 5262.  Under 
this code, a 10 percent rating is assigned where malunion of 
the tibia and fibula of either lower extremity results in 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2005).  X-rays of the right tibia and 
fibula conducted during the May 2002 VA examination were 
negative.

This disability, however, also may be evaluated based on 
limitation of motion of the knee.  Under Diagnostic Code 
5260, a 10 percent rating is warranted when knee flexion is 
limited to 45 degrees.  Flexion limited to 30 degrees 
warrants a 20 percent evaluation, and flexion limited to 15 
degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).  Under Code 5261, a 10 percent 
rating is warranted when knee extension is limited to 10 
degrees.  Extension limited to 15 degrees warrants a 20 
percent evaluation; extension limited to 20 degrees warrants 
a 30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 45 
degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

The reports of the most recent VA examinations in May and 
July 2002 do not include findings regarding range of motion 
measurements.  And as mentioned, this additional information 
is needed to properly assess the severity of the veteran's 
right tibia stress fracture.



Reserve medical records

And as also alluded to, the veteran had unverified service in 
the Army Reserves from June 1996 to January 2000.  Her 
representative contends that asthma, another condition at 
issue in this appeal, was diagnosed while she was serving in 
the Army Reserves and, therefore, requests that these 
additional records be obtained to confirm this and 
substantiate the claim for service connection.

The VCAA

The VCAA has enhanced the duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With respect to the 
content of the VCAA notice, the Court has held, in part, that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), vacating its prior decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) (Pelegrini I).

Since the veteran's claims are being remanded for additional 
development, the RO should provide additional notice to the 
veteran that fully complies with the VCAA.  In this regard, 
the Board notes that the VCAA letter that was sent to the 
veteran in November 2001 did not address what evidence was 
necessary to substantiate the claims.  Specifically, the 
letter did not advise her what the evidence must show to 
establish entitlement to an increased rating (i.e., that the 
condition has gotten worse) and service connection (i.e., 
current disability, in-service injury or disease, and a 
medical nexus between the current disability and the in-
service injury or disease).  See the VA letter dated November 
16, 2001.  

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a VCAA letter that 
includes all four content requirements, 
with a copy to her representative.  That 
is to say, the letter must:  1) advise 
her of the type of evidence needed to 
substantiate her claims for 
higher ratings for her maxillary 
sinusitis and right tibia stress 
fracture, and for service connection for 
asthma; 2) advise her of what evidence VA 
will obtain; 3) advise her of what 
evidence she is responsible for 
obtaining; and 4) tell her to submit all 
relevant evidence in her possession.

2.  Also, through official channels, 
verify the dates of the veteran's service 
in the Army Reserves - including the 
specific dates she was on active duty for 
training (ACDUTRA).  Obtain the service 
medical records from her service in the 
Army Reserves.

3.  Schedule the veteran for a VA 
respiratory examination to determine the 
current severity of her service-connected 
maxillary sinusitis.  The examiner should 
be provided with the veteran's claims 
folder for review in conjunction with the 
examination.  All appropriate tests and 
studies should be accomplished.  After 
obtaining a detailed history from the 
veteran, the examiner should state the 
number of incapacitating and non-
incapacitating episodes of sinusitis in a 
year and whether the veteran experiences 
headaches, pain, and purulent discharge 
or crusting associated with sinusitis.  
An incapacitating episode of sinusitis 
means one that requires bed rest and 
treatment by a physician. 

The examiner should also provide an 
opinion as to whether any asthma found is 
as likely as not related to the veteran's 
period of military service, including her 
Army Reserve Service.  

4.  Also schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of her service-connected 
right tibia stress fracture.  The 
examiner should be provided with the 
veteran's claims folder for review in 
conjunction with the examination.  All 
appropriate tests and X-rays should be 
accomplished.  The examination report 
should set forth all objective findings 
regarding the veteran's service-connected 
right tibia, including range of motion 
measurements for her right knee on both 
flexion and extension.

5.  Then, in light of the additional 
evidence obtained, readjudicate the 
claims for compensable ratings for the 
maxillary sinusitis and for the right 
tibia stress fracture, and for service 
connection for asthma.  If these claims 
are not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it.

Thereafter, these claims should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted concerning these claims.  No action is 
required by the veteran until she is contacted.  She has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


